Citation Nr: 1526379	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial fibrillation and a heart murmur.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

At the April 2015 hearing, the Veteran submitted additional evidence.  Although these documents were not reviewed by the RO prior to the issuance of the December 2013 statement of the case, the Board finds that the automatic waiver provision applies in this case. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claim system contains documents that are either duplicative of the evidence in VBMS or are not relevant to the claim addressed herein.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Veteran was provided a VA examination in April 2012, and an addendum opinion was provided in November 2013 in connection with his claim for service connection for a heart disorder.  The April 2012 VA examiner opined that the Veteran had a transient systolic murmur that was likely congenital and not aggravated by service.  The examiner further opined that the Veteran most likely had paroxysmal atrial fibrillation prior to service, that there was a strong indication that the same rhythm was present during service, and that the Veteran had the same symptoms when he was diagnosed with atrial fibrillation in 1977 and 1988.  The examiner further determined that the atrial fibrillation was not permanently aggravated by service.  The Board finds that the examiner's opinion was based on the Veteran having a preexisting heart disorder; however, the Board notes that the Veteran was sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Moreover, the addendum opinion stated that the Veteran's atrial fibrillation did not pre-exist service, there was not an occurrence during service, and that it was first diagnosed in 1977.  It was also noted that the Veteran had a history of alcohol consumption, which was a well-known trigger for atrial arrhythmias.  The addendum opinion further stated that the Veteran had a pre-existing heart murmur that was not aggravated by service, that his aortic valve sclerosis and left ventricular hypertrophy did not begin in service, and that the left ventricular hypertrophy was likely the result of hypertension, alcohol intake, and diabetes.  

The Board notes that the Veteran testified at his April 2015 hearing that he infrequently consumed alcohol.  See, Hrg. Tr. at 8-9.  Furthermore, the examiner did not address the Veteran's lay statements that he experienced heart palpitations since service or his contention that his bout of mononucleosis during service could have caused his atrial fibrillation.  See, Hrg. Tr. at 9.  

In addition, the Veteran reported that he enrolled in the VA healthcare system in the mid 1990's.  As there has been no attempt made to obtain VA treatment records, the Veteran's VA treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated in the 1990's.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should specifically consider the April 1969 cardiac consultation, the April 1977 diagnosis of atrial fibrillation, the 1988 treatment records that included a diagnosis of atrial fibrillation, the September 2006 stress echocardiogram results, the November 2012 private treatment records, the April 2012 and November 2013 VA medial opinions, and the medical literature submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders.  If atrial fibrillation, a heart murmur, left ventricular hypertrophy, or aortic stenosis is either not found or does not constitute a disorder, the examiner should so state and explain why.  

For each diagnosed heart disorder, the examiner should state whether it is at least as likely as not that the heart disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein and an infection, such as mononucleosis, during service.  

For purposes of this examination, the examiner should presume that the Veteran did not have a heart disorder that preexisted his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




